Citation Nr: 0118751	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The record reflects that service connection for bilateral 
hearing loss was first denied  by an August 1983 rating 
decision.  The veteran was notified of this determination and 
of his appellate rights, but did not perfect an appeal.  See 
38 C.F.R. §§ 20.302, 20.1103 (2000).  Consequently, this 
denial became a final decision.  Id.

The veteran filed a petition to reopen the claim to service 
connection for bilateral hearing loss in March 1999, which 
the RO subsequently denied in August 1999, on the basis that 
new and material evidence to reopen the claim for bilateral 
hearing loss had not been submitted.  A notice of 
disagreement was filed by the veteran's representative, in 
June 2000, and the rating decision was temporarily deferred 
pending further development.  Subsequently, the decision was 
confirmed and the RO issued a statement of the case in 
February 2001.  The veteran timely perfected an appeal in 
March 2001.  See 38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
2000).


FINDINGS OF FACT

1. The veteran's claim for service connection for bilateral 
hearing loss was denied in an August 1983 rating decision.  
The veteran was notified of his appellate rights in 
September 1983, and did not file an appeal within one year 
of that notification.

2. A July 1999 private audiology report from the Guthrie 
Clinic, not previously of record, noted a finding of 
binaural high-frequency hearing loss which the examiner 
opined was consistent with excessive noise exposure.

3. The record does not reflect evidence of acoustic trauma 
after service discharge.

4. The August 1999 Guthrie Clinic report, when viewed in the 
context of all the evidence, is material to the claim for 
service connection for bilateral hearing loss and must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

1.  The August 1983 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 (a) 
(2000).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for bilateral 
hearing loss has been submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time the claim was last disallowed 
on the merits).  Evans v. Brown, 9 Vet. App. 273 (1996).  An 
unappealed determination of the RO is final and not subject 
to revision on the same factual basis unless a notice of 
disagreement is filed within one year of the date of mailing 
of the notification of the initial review and determination 
of a veteran's claim.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a); 20.1103 (2000).  See Person 
v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely 
appeal RO decision within one-year period renders decision 
final).  Thus after finality, the veteran needs to submit 
"new and material" evidence to reopen his claim. 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.104 (2000); See Edenfield v. Brown, 8 Vet. App. 284 
(1995) (en banc).  In this case, for purposes of evaluating 
whether new and material evidence has been submitted, the 
Board, in accordance with applicable law, views the August 
1983 rating decision as the last final determination on any 
basis.  Accordingly, the Board will review the evidence of 
record prior to and after that date to determine whether new 
and material evidence has been presented.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  
Material evidence is "evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In general, the veteran's lay statements are not competent 
medical nexus evidence.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (where determinative issue involves medical 
etiology, competent medical evidence that the claim is 
"plausible" or "possible" is generally required); See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay persons 
are not competent to offer medical opinions); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (medical causation 
is not subject to lay observation).  In determining whether 
evidence is new and material, the credibility of the evidence 
is presumed unless inherently false or untrue, or beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995);  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A.§ 1110 (West Supp. 2000); 38 
C.F.R. § 303(a) (2000).  Establishing direct service 
connection for a disability which was not clearly present in 
service requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1131(West Supp. 2000); 38 C.F.R. § 3.303(d) 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b) (2000).  This 
rule does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  The showing 
of chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more, the 
thresholds for at least three of these frequencies are 26 
decibels, or speech recognition scores using the Maryland CNC 
Test are less than 94%.  38 C.F.R. § 3.385 (2000).

Review of the record reveals that the evidence submitted 
since the RO's August 1983 decision includes: November 1981 
and October 1986 outpatient treatment reports from VA Medical 
Center, Bath, New York; October 1997 private medical 
treatment reports; March 1999 Veteran's Application for 
Compensation or Pension; August 1999 Veteran's Statement in 
Support of claim; August 1999 lay statement from a veteran 
who served at the same military base as the appellant; and a 
July 1999 Guthrie Clinic Audiological Report.  The Board 
notes that if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not also "material," in the sense that it does 
not bear directly and substantially upon the specific matter 
under consideration and which, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim, the claim to reopen fails on that basis 
and the inquiry ends.  See 38 C.F.R. § 3.156(a) (2000).  The 
Board will consider each item of newly presented evidence in 
turn.

The record reflects that the November 1981 VA outpatient 
audiology report was of record and cited to by the RO in the 
final 1983 rating decision.  As such, it represents no new 
information and is cumulative in effect.  In the 1986 report, 
the examiner reported that the veteran was "tested in 1981 
as part of a pre-employment physical.  Testing today is not 
significantly changed from that time."  The examiner noted 
that the veteran displayed a "precipitous high frequency 
hearing acuity loss in the moderately severe to severe range 
in the [right] ear and a mild to moderately severe loss in 
the left ear."  The examiner made no findings as to the 
etiology of the hearing loss.  Though not previously 
considered in the 1983 rating decision, this record is 
cumulative of similar findings in the 1981 report considered 
by the RO in the August 1983 rating decision.  Thus the 
records are not new for reopening purposes as contemplated by 
the stated regulations.

With respect to the October 1997 private treatment reports, 
the physician noted that the veteran reported having his 
hearing checked every year at the VA.  He also observed that 
the veteran's "last full physical exam was when he was in 
the Marines.  He has had other examinations, laboratory tests 
and the like through Dr. Borzell's office in recent years."  
This record is new evidence since it was not of record in the 
August 1983 decision, but it provides no information 
probative of the issues under consideration.

Review of the August 1999 lay statement and the veteran's 
March and August 1999 statements in the record reveals that 
the veteran's statements essentially reiterate arguments 
previously considered in the 1983 rating decision.  The 
veteran's statements are not new for purposes of reopening 
the claim.  However, the August 1999 lay statement is new 
since it was not previously of record, and is neither 
cumulative nor redundant.  To the extent that the statement 
notes the veteran's exposure to jet noise at a military air 
base in Chu Lai, Vietnam, the Board has no reason to doubt 
the affiant's veracity.  However, the affiant opined that he 
"can understand why and how hearing loss has occurred" and 
concluded that "the loss of hearing is a probable direct 
correlation to [the veteran's] military service."  Both the 
lay statement and the veteran's statements seek to render 
opinions as to the cause of the veteran's hearing loss.

In this regard, the Board notes that the RO correctly 
challenged the materiality of the lay statement in the August 
1999 rating decision and again in the February 2001 statement 
of the case.  In new and material evidence determinations, 
credibility of the evidence is presumed unless beyond the 
competence of the party asserting it.  See Duran v. Brown, 
supra.  In this instance, the presumption is inapplicable to 
these statements because neither the veteran nor the lay 
affiant are shown to possess any medical expertise or 
competence.  Thus the credibility and materiality of their 
evidentiary assertions as to medical causation are not 
competent to establish the requisite link between a current 
hearing loss disability, and any injury or disease incurred 
or aggravated in service.  The Board finds neither statement 
material.

Review of the July 1999 Guthrie Clinic audiogram reveals 
findings of a high frequency sensori-neural type of hearing 
loss which the examiner noted was "consistent with excessive 
noise exposure."(emphasis added).  This evidence is new 
because it was not of record at the time of the 1983 rating 
decision.  It is material because it suggests a possible 
causal relationship or nexus between the current disability 
and the veteran's asserted inservice excessive noise 
exposure.

The Board finds that the Guthrie report is directly and 
substantially probative of a possible causal link between the 
inservice noise exposure and the current disability.  When 
viewed in the totality of pre-assembled evidence consisting 
of the 1966 audiogram showing only right ear hearing loss 
(none in the left ear) at enlistment, subsequent audiograms 
in 1981, 1986, and 1999 showing post-service hearing loss in 
both ears, and the veteran having also submitted some 
documents which, though unsigned and unverified, tend to 
suggest that he attempted to seek treatment in 1971 (a year 
after separation, as asserted in his statements), the Guthrie 
clinic report is so significant that it must be considered to 
fairly decide the merits of the underlying claim.  
Consequently, the Board concludes that the claim should be 
reopened.


ORDER

New and material evidence has been presented sufficient to 
reopen the claim to
 service connection for bilateral hearing loss, and to this 
extent, the claim is granted.


REMAND

Having reopened the claim, the Board turns its attention to 
the underlying claim of service connection.  In view of the 
favorable action taken above in reopening the veteran's 
claim, and the determination that the record now suggests a 
possible relationship between the current hearing loss 
disability and service, the Board finds that additional 
medical development is necessary to clarify the etiology of 
the veteran's current hearing loss and to make a decision in 
the case.  

The record also reflects that in the October 1997 private 
medical treatment report, the physician noted that the 
veteran "has had other examinations, laboratory tests and 
the like through Dr. Borzell's office in recent years."  
However there is no indication in the record that efforts 
have been undertaken to obtain any available reports from Dr. 
Borzell.  Interestingly, there is no indication whether Dr. 
Borzell's treatment of the veteran is related to the present 
claim.  The RO should nevertheless make an effort to clarify 
if these records are relevant, and if so, make efforts to 
procure them.

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that a remand is also consistent with the 
mandate of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Since the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision absent compliance.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the above, and in an effort to ensure due 
process, this matter is REMANDED to the RO for the following 
action:

1.	The veteran, and his representative, may 
submit additional evidence or argument in 
support of his application to reopen.  
The Board respectfully invites his 
attention to the above discussion and the 
need for competent medical evidence to 
establish a causal relationship between 
the current disability and any hearing 
loss incurred or aggravated in service.

2. The RO should ask the veteran, to provide 
dates, locations and names of all 
providers who treated the veteran for 
hearing loss since November 1966 to the 
present.  The RO should make arrangements 
to obtain and associate with the claims 
file, all medical reports not currently 
of record, from all sources reported by 
the veteran, specifically to include 
requests to Dr. Borzell and any other 
relevant records identified by the 
veteran.  Efforts to obtain these records 
should be documented and any evidence 
received in response to these requests 
should be associated with the claims 
folder.

3. After all available records received 
pursuant to the above development are 
associated with the claims file, the 
veteran should be scheduled for a VA 
audiological examination to obtain a 
current diagnosis of his hearing loss.  
The entire claims folder to include a 
complete copy of this remand must be made 
available to, and reviewed by the 
examiner(s) designated to examine the 
veteran.  All diagnostic tests and 
studies deemed necessary by the 
examiner(s) should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.

4. The examiner is requested to offer a 
specific medical opinion as to the 
current hearing disability's etiology and 
onset.  The opinion should specify 
whether the current disability is 
causally related to the findings at the 
induction examination, or the findings 
during the period of active duty from 
November 1966 to August 1970.  The 
examiner's attention is directed to the 
1966 induction audiometric test, and the 
separation examination hearing test, and 
the examiner should specify whether any 
preexisting hearing loss existed at 
induction, and whether it was incurred or 
aggravated in service.  The examiner 
should state whether any inservice 
hearing loss, of each ear taken 
separately, was due to the natural 
progression of a preexisting disability, 
or otherwise.  All examination findings, 
along with a complete rationale for each 
opinion expressed and conclusion reached 
should be set forth in a typewritten 
report.  If no disability or link of the 
current disability to military service is 
found, such findings and conclusions 
should also be affirmatively stated.

5. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, it 
must be returned to the examiner for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6. The RO should also review the claims 
folder and ensure that all notification 
and development required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

7. After completion of the requested 
development, and any other indicated 
development, the RO should adjudicate the 
claim in light of all pertinent evidence.  
The RO should consider all the evidence 
of record, including that obtained as a 
result of this remand, and legal 
authority.  The RO must provide adequate 
reasons and bases for its determinations.

The veteran need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992)

If the benefit sought on appeal remains denied, the veteran 
and the veteran's representative, if any, should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
sought should be granted or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. A. MARKEY
	Member, Board of Veterans' Appeals



 

